PER CURIAM.
The question presented by the appeals at bar is whether Kress’s executors, by transferring certain stock to LeClere, pursuant to provisions of Kress’s will, for amounts less than the value of the stock at the time of the transfers, suffered losses deductible under Section 23(e) (2) of the Internal Revenue Code, 26 U.S.C. 1946 ed., § 23(e) (2), and the regulations applicable thereto. The Collectors maintain that the transfers were bequests and not transactions entered into for profit and that it is not shown that the estate of Kress suffered losses on the transfers. The court below decided the cases in favor of the executors and the Collectors have appealed.
Every question presented on the appeals was exhaustively discussed and correctly decided by Judge Clary in his opinion reported D.C., 98 F.Supp. 470. Careful consideration of the briefs and the oral argu ment in this court convinces us that these decisions were without error. Accordingly, the judgments appealed from will be affirmed.